Name: Council Regulation (EEC) No 3499/90 of 27 November 1990 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats
 Type: Regulation
 Subject Matter: economic policy;  production;  cooperation policy;  prices;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31990R3499Council Regulation (EEC) No 3499/90 of 27 November 1990 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats Official Journal L 338 , 05/12/1990 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 35 P. 0177 Swedish special edition: Chapter 3 Volume 35 P. 0177 COUNCIL REGULATION (EEC) No 3499/90 of 27 November 1990 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas a system of maximum guaranteed quantities was introduced by Article 5 (1) of Regulation (EEC) No 136/66/EEC (4), as last amended by Regulation (EEC) No 2902/89 (5) for production aid; whereas under this system the unit amount of the aid is reduced when the maximum quantity fixed for a given marketing year is exceeded; whereas, in order to ensure better market equilibrium and to curb expenditure on the disposal of olive oil, this system should be extended to cover the intervention price; whereas, however, the intervention price should be reduced only from the following marketing year; whereas a limit to this price reduction should be fixed; Whereas the quantity of olive oil that producers may not attain in order to benefit from special advantages to compensate for their small size should be revised; whereas a flat-rate amount of additional production aid should be granted to these producers to soften the impact of the decline in the market price which may result if the maximum guaranteed quantity is exceeded; Whereas in the interests of sound management and in order to simplify the system of granting production aid, a distinction should be made between two categories of olive growers depending on whether or not production attains a given quantity of olive oil; whereas the unit amount of the aid should be fixed according to a flat rate for producers who do not attain this quantity, HAS ADOPTED THIS REGULATION: Article 1 Regulation No 136/66/EEC is hereby amended as follows: 1. the following paragraph is added to Article 4: '4a. If for a marketing year: - the estimated olive oil production exceeds the maximum guaranteed quantity fixed for that year, possibly increased in accordance with Article 5 (1) fifth subparagraph (a), the intervention price for the following year shall be reduced by applying the coefficient referred to in Article 5 (1) fifth subparagraph (b). However such reduction may not exceed 3 %, - the actual olive oil production is less or greater than the estimated production, the intervention price of the second marketing year following that to which such productions refer shall be correspondingly increased or reduced, without prejudice to the 3 % buffer per marketing year. The reduction and increase in the intervention price referred to in the first subparagraph shall be made by the Commission each year before the start of the marketing year in question.'; 2. in Article 5: (a) in paragraph 1, second and sixth subparagraphs, '400' is replaced by '500'; (b) paragraph 2 is replaced by the following: '2. The aid shall be granted: - to growers who produce on average at least 500 kilograms of olive oil in a given marketing year, on the basis of the quantity of olive oil actually produced, - to other growers, on the basis of the number and production potential of the olive trees which they grow and of the yields of those trees as fixed according to a flat rate and provided the olives produced have been pressed.'; 3. the following Article is inserted: 'Article 5a 1. As from the 1991/92 marketing year for the duration of the period of application of Article 4 (4) (a), additional production aid shall be granted to growers who produce on average less than 500 kg per marketing year. This aid shall amount to ECU 3/100 kilograms. 2. If necessary, detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 38.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1990. For the Council The President V. SACCOMANDI (1) OJ No C 277, 5. 11. 1990, p. 1. (2) Opinion delivered on 23 November 1990 (not yet published in the Official Journal). (3) Opinion delivered on 19 September 1990 (not yet published in the Official Journal). (4) OJ No 172, 30. 9. 1966, p. 3025/66. (5) OJ No L 280, 29. 8. 1989, p. 2.